Case 21-30098-crm Doc14_ Filed 02/09/21 Entered 02/09/21 12:49:12 Pagel of2

UNITED STATES BANKRUPTCY COURT
FOR THE.
'. WESTERN DISTRICT OF KENTUCKY

BAKER B. CABELL Wi )

IN RE:
SHANTAL E. CABELL ). CASE NO. 21-30098
oo ) Chapter 13
Debtor(s) )
)

 

AMENDMENT 'TO SCHEDULES

 

- Comes the Debtor(s) by and through Counsel and states that through error and

inadvertence they failed to list the following debts on 1 schedule F and they desire to add these

debts at this time;

Lend Nation, 2301 Dixie Hwy, Louisville, KY 40216

Amount owed: $1000.00

*#** Tf the amendment listed you asa Creditor, you have 90 days from the date of certification
of mailing of the amendment within which to file a proof of claim. - (ONLY IF CASEIS A
CHAPTER 13 OR ASSET CHAPTER 7). :

The undersigned certifies under penalties of perjury, that [ have read the foregoing

amendment, and certify that the statements therein contained are true and complete to the best of
my knowledge, information and belief.

/sf BAKER B. CABELL TI
/s/ SHANTAL E. CABELL

Executed onz_2/5/2021
Case 21-30098-crm Doc14 Filed 02/09/21

_ Prepared By:
/sf Victor E. Tackett Jr
Victor E. Tackett, Jr.
Attorney at Law
223 East Spring Street
New Albany, IN 47150
Tel: (502)935-3716
Fax: (812)945-5335 :
Email: victor. tackettlaw@gmail. com

Entered 02/09/21 12:49:12 Page 2 of 2.
